Exhibit 10.12

EXECUTION VERSION

 

NINTH AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT AGREEMENT

This Ninth Amendment to Master Repurchase and Securities Contract Agreement
(this “Amendment”), dated as of June 30, 2020, is by and between GOLDMAN SACHS
BANK USA, a New York state-chartered bank, as buyer (“Buyer”), and TPG RE
FINANCE 2, LTD., an exempted company incorporated with limited liability under
the laws of the Cayman Islands (“Seller”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Master
Repurchase Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Master Repurchase and
Securities Contract Agreement dated as of August 19, 2015 (as amended by that
certain First Amendment to the Master Repurchase and Securities Contract
Agreement, dated as of December 29, 2015, as further amended by that certain
Second Amendment to the Master Repurchase and Securities Contract Agreement,
dated as of November 3, 2016, as further amended by that certain Third Amendment
to Master Repurchase and Securities Contract Agreement, dated as of June 12,
2017, as further amended by that certain Fourth Amendment to Master Repurchase
and Securities Contract Agreement, dated as of February 14, 2018, as further
amended by that certain Fifth Amendment to Master Repurchase and Securities
Contract Agreement, dated as of May 4, 2018, as further amended by that certain
Sixth Amendment to Master Repurchase and Securities Contract Agreement, dated as
of August 17, 2018, as further amended by that certain Seventh Amendment to
Master Repurchase and Securities Contract Agreement, dated as of August 16, 2019
and effective as of February 1, 2019, as further amended by that certain Eighth
Amendment to the Master Repurchase and Securities Contract Agreement, dated as
of August 19, 2019, and as further amended hereby, and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
collectively, the “Master Repurchase Agreement”); and

WHEREAS, Seller and Buyer wish to modify certain terms and provisions of the
Master Repurchase Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1.Renewal Option. Seller and Buyer hereby agree to Seller’s exercise of the
First Additional Renewal Option (from August 19, 2020 to August 19, 2021) on the
date hereof and agree that, subject to payment of the Renewal Standby Fee, the
Availability Period Renewal Conditions are deemed to have been satisfied. Seller
and Buyer hereby agree that Seller retains its right to exercise the Second
Additional Renewal Option in accordance with Article 3(h) of the Master
Repurchase Agreement.

2.Amendments  to Master Repurchase Agreement.The Master Repurchase Agreement is
hereby amended as follows:

i.The following definitions in Article 2 of the Master Repurchase Agreement are
hereby deleted in their entirety and replaced with the following:

“Availability Period Expiration Date” shall mean August 19, 2021, as such date
may be extended in accordance with Article 3(h) of this Agreement.

 

 

LEGAL_US_E # 149184008.3

--------------------------------------------------------------------------------

 

“Maximum Facility Amount” shall mean $250,000,000.00, as such amount may be
increased pursuant to Article 3(o) of this Agreement.

ii.The following is hereby inserted into the Master Repurchase Agreement as
Article 3(o):

“(o)    Maximum Facility  Amount. The Maximum Facility  Amount may be
increased  after August 19, 2020 to Three Hundred Seventy-Five Million Dollars
($375,000,000), and may be further increased to Five Hundred Million Dollars
($500,000,000), provided in the case of each such increase that the conditions
set forth in clauses (i)-(v) below are satisfied:

(i)Seller shall have delivered to Buyer a written request to increase the
Maximum Facility Amount, which shall be delivered at least ten (10) Business
Days prior to any increase being effectuated, which request shall specify the
related increased Maximum Facility Amount it is requesting;

(ii)Seller shall, as applicable, execute: (A) an amendment documenting such
increased Maximum Facility Amount or (B) such other documents as Buyer may
reasonably require;

(iii)Seller shall have paid to Buyer the applicable Upsize Fee (as defined in
the Fee Letter);

(iv)no Event of Default, Margin Deficit or Potential Default has occurred and is
continuing or would result from such increase in the Maximum Facility Amount;
and

(v)as of the date of such increase, the representations and warranties contained
in Article 9 hereof (other than MTM Representations or any representations or
warranties contained in a Requested Exceptions Report) are true and correct in
all material respects, with the same force and effect as if made on and as of
such date; except to the extent that such representations and warranties
specifically refer to any earlier date, in which case they shall be true and
correct as of such earlier date and except that for the purposes of this Article
3(o)(v), the representations and warranties regarding Seller or Guarantor’s
financial statements shall be deemed to refer to the most recent financial
statements furnished to Buyer.

3.Effectiveness. The effectiveness of this Amendment is subject to receipt by
Buyer of the following:

i.Amendment. This Amendment, duly executed and delivered by Seller and Buyer.

ii.Fees. Payment by Seller of (i) the Renewal Standby Fee on the date hereof and
(ii) the actual costs and expenses, including, without limitation, the
reasonable fees and expenses of counsel to Buyer, incurred by Buyer in
connection with this Amendment and the transactions contemplated hereby.

4.No Amendments. No amendments have been made to the organizational documents of
Seller and Guarantor since August 17, 2018, unless otherwise stated therein,
which provide for, among other things, the authority of Seller and Guarantor to
execute and deliver, as applicable, this Amendment and the Seventh Amendment to
Fee Letter to be executed and delivered in connection with this Amendment.

5.Good Standing. Within a reasonable time after the date hereof, Seller shall
provide good standing certificates for the Seller, Pledgor and Guarantor.

2

LEGAL_US_E # 149184008.3

--------------------------------------------------------------------------------

 

6.Continuing Effect; Reaffirmation of Guarantee. As amended by this Amendment,
all terms, covenants and provisions of the Master Repurchase Agreement are
ratified and confirmed and shall remain in full force and effect. In addition,
any and all guaranties and indemnities for the benefit of  Buyer (including,
without limitation, the Guarantee) and agreements subordinating rights and liens
to the rights and liens of Buyer, are hereby ratified and confirmed and shall
not be released, diminished, impaired, reduced or adversely affected by this
Amendment, and each party indemnifying Buyer, and each party subordinating any
right or lien to the rights and liens of Buyer, hereby consents, acknowledges
and agrees to the modifications set forth in this Amendment and waives any
common law, equitable, statutory or other rights which such party might
otherwise have as a result of or in connection with this Amendment.

7.Binding Effect; No Partnership; Counterparts. The provisions of the Master
Repurchase Agreement, as amended hereby, shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between any of the parties hereto. For the purpose
of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument.

8.Further Agreements. Seller agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate from time to time to effectuate the purposes
of this Amendment.

9.Governing Law. The provisions of Article 19 of the Master Repurchase Agreement
are incorporated herein by reference.

10.Headings. The headings of the sections and subsections of this Amendment are
for convenience of reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the terms or provisions
hereof.

11.References to Transaction Documents. All references to the Master Repurchase
Agreement  in any Transaction Document, or in any other document executed or
delivered in connection therewith shall, from and after the execution and
delivery of this Amendment, be deemed a reference to the Master Repurchase
Agreement as amended hereby, unless the context expressly requires otherwise.

[NO FURTHER TEXT ON THIS PAGE]

 

 

3

LEGAL_US_E # 149184008.3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as a deed as of the
day first written above.

 

BUYER:

 

 

 

 

 

 

GOLDMAN SACHS BANK USA, a New York state-chartered bank

 

 

By:

 

/s/ Jeffrey Dawkins

 

 

Name: Jeffrey Dawkins

 

 

Title: Authorized Person

 

[ADDITIONAL SIGNATURE PAGE FOLLOWS]

 

 

Signature Page to Ninth Amendment to MRA

--------------------------------------------------------------------------------

 

 

SELLER:

 

 

 

 

 

 

TPG RE FINANCE 2, LTD., an Exempted company Incorporated with limited liability
under the laws of the Cayman Islands

 

 

By:

 

/s/ Matthew Coleman

 

 

Name: Matthew Coleman

 

 

Title: Vice President

 

[ADDITIONAL SIGNATURE PAGE FOLLOWS]

 

 

Signature Page to Ninth Amendment to Master Repurchase and Securities Contract
Agreement

--------------------------------------------------------------------------------

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

GUARANTOR:

 

 

 

TPG RE FINANCE TRUST HOLDCO, LLC, a Delaware limited liability company

 

 

By:

 

/s/ Matthew Coleman

 

 

Name: Matthew Coleman

 

 

Title: Vice President

 

Signature Page to Ninth Amendment to Master Repurchase and Securities Contract
Agreement